UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-12488 Powell Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 88-0106100 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8550 Mosley Road Houston, Texas 77075-1180 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 944-6900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesxNo At July 29, 2016, there were 11,393,493 outstanding shares of the registrant’s common stock, par value $0.01 per share. POWELL INDUSTRIES, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page Part I — Financial Information 3 Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Income (Loss) 5 Condensed Consolidated Statement of Stockholders’ Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 Part II — Other Information 26 Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 6. Exhibits 26 Signatures 27 2 PART I — FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements POWELL INDUSTRIES, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except share and per share data) June 30, 2016 September 30, 2015 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $871 and $746 Inventories Costs and estimated earnings in excess of billings on uncompleted contracts Income taxes receivable Deferred income taxes Prepaid expenses Other current assets Total Current Assets Property, plant and equipment, net Goodwill and intangible assets, net Deferred income taxes Other assets Long-term receivable (Note D) — $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued salaries, bonuses and commissions Billings in excess of costs and estimated earnings on uncompleted contracts Current maturities of long-term debt Accrued product warranty Other accrued expenses Income taxes payable Deferred credit ─ short term (Note D) Total Current Liabilities Long-term debt, net of current maturities Deferred compensation Other long-term liabilities Deferred credit ─ long term (Note D) Total Liabilities $ $ Commitments and Contingencies (Note F) Stockholders' Equity: Preferred stock, par value $.01; 5,000,000 shares authorized; none issued — — Common stock, par value $.01; 30,000,000 shares authorized; 12,199,511 and 12,100,459 shares issued and outstanding, respectively Additional paid-in capital Retained earnings Treasury stock, 806,018 and 670,181 shares at cost, respectively ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 POWELL INDUSTRIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except per share data) Three months ended June 30, Nine months ended June 30, Revenues $ Cost of goods sold Gross profit Selling, general and administrative expenses Research and development expenses Amortization of intangible assets 89 Restructuring and separation expenses Operating income Other income ) Interest expense 38 42 Interest income ) — ) ) Income before income taxes Income tax provision Net income $ Income per share: Basic $ Diluted $ $ $ Weighted average shares: Basic Diluted Dividends per share $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 POWELL INDUSTRIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (In thousands) Three months ended June 30, Nine months ended June 30, Net income $ Foreign currency translation adjustments ) ) Comprehensive income (loss) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 POWELL INDUSTRIES, INC. AND SUBSIDIARIES Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) (In thousands) Accumulated Additional Other Common Stock Paid-in Retained Treasury Stock Comprehensive Shares Amount Capital Earnings Shares Amount Income (Loss) Total Balance, September 30, 2015 $ $ $ ) $ ) $ ) $ Net income — Foreign currency translation adjustments — Stock-based compensation 82 — Shares withheld in lieu of employee tax withholding — — ) — ) Issuance of restricted stock 18 1 — 1 Purchase of treasury shares — ) ) — ) Dividends paid — — — ) — — — ) Balance, June 30, 2016 $ $ $ ) $ ) $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 POWELL INDUSTRIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Nine months ended June 30, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Stock-based compensation Bad debt expense 31 Deferred income tax expense Gain on amended supply agreement ) ) Cash received from amended supply agreement Changes in operating assets and liabilities: Accounts receivable, net ) Costs and billings in excess of estimated earnings on uncompleted contracts Inventories ) Prepaid expenses and other current assets Accounts payable and income taxes payable ) Accrued liabilities ) Other, net ) ) Net cash provided by operating activities Investing Activities: Proceeds from sale of property, plant and equipment 51 Purchases of property, plant and equipment ) ) Net cash used in investing activities ) ) Financing Activities: Payments on industrial development revenue bonds ) ) Shares withheld in lieu of employee tax withholding ) ) Purchase of treasury shares ) ) Dividends paid ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Effect of exchange rate changes on cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 POWELL INDUSTRIES, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) A.OVERVIEW AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Overview Powell Industries, Inc. (we, us, our, Powell or the Company) was incorporated in the state of Delaware in 2004 as a successor to a Nevada company incorporated in 1968. The Nevada corporation was the successor to a company founded by William E. Powell in 1947, which merged into the Company in 1977. Our major subsidiaries, all of which are wholly owned, include: Powell Electrical Systems, Inc.; Powell (UK) Limited; Powell Canada Inc. and Powell Industries International, B.V.
